Citation Nr: 0529836	
Decision Date: 11/07/05    Archive Date: 11/14/05	

DOCKET NO.  04-38 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for seizures with 
headaches, to include as due to exposure to mustard gas in 
service.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no evidence that the veteran experienced full 
body exposure to nitrogen or sulfur, mustard or Lewisite 
during active service.

3.  There is no competent evidence of a nexus between any 
current seizure disorder with headaches and the veteran's 
active service.


CONCLUSION OF LAW

Service connection for seizures with headaches, to include as 
due to exposure to mustard gas in service, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the 
duty to assist, and imposes on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2005).

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the veteran's claim for 
service connection for seizures and headaches, to include as 
due to mustard gas exposure.  VA has complied with the notice 
and duty to assist provisions of the VCAA, and the veteran 
has been advised by VA of the information required to 
substantiate his claim for service connection.

In an October 2002 communication, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or assist 
him in obtaining and what evidence and information the 
veteran himself was to provide.  In addition, the June 2003 
rating decision and the September 2004 statement of the case 
informed the veteran of the notice and assistance provisions 
of the VCAA.  Therefore, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 5103 
(a).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
VCAA notice was provided by communication dated in October 
2002, a time well before the June 2003 rating decision.

Also, in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103 (a) must also 
conform to 38 C.F.R. § 3.159 (b) (1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120.

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the veteran was asked to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication or defective notice that might be 
prejudicial to the veteran, such that proceeding to an 
evaluation of the appeal at this time is appropriate.  Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the RO has attempted to 
obtain the veteran's service medical records.  It appears the 
only record available is the report of the veteran's 
discharge examination in February 1946.  Communications with 
the National Personnel Records Center at St. Louis reflect 
that no other records are available.  Private medical records 
have been associated with the claims folder.  The Board is 
not aware of the existence of any other additional relevant 
evidence in connection with the claim on appeal.  The Board 
is therefore satisfied, for the purposes of this decision, 
that the duty to assist requirement has been met.  
38 U.S.C.A. § 5103A.

The Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record establishes that the veteran currently has a 
disorder that is chronic in nature or, if not chronic, that 
was shown in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303 (b); Savage v. 
Gober, 10 Vet. App. 480, 494-97 (1997).  In other words, in 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between a current disability and 
the inservice disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record, and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In addition to the foregoing, the regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances:  (1) full body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasal pharyngo cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full body exposure to nitrogen or sulfur mustard or 
lewisite during active military service, together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3)  full body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice related supervening condition or if 
it is the cause of the claimed condition.  38 C.F.R. § 3.316 
(2005).

Notwithstanding the foregoing, the regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303; see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, 
presumption is not the sole method for showing causation in 
establishing a claim for service connection as due to mustard 
gas exposure.  

In the instant case, the determinative issues presented are:  
(1) whether the veteran had full body exposure to mustard gas 
during service; (2) whether he has any other current 
disorders subject to the presumption, and if not; (3) whether 
he has any nonpresumptive disability related by medical 
evidence to exposure to mustard gas during service.  

Consistent with VA procedure, the RO has checked all 
available sources in an attempt to verify the veteran's 
statement that he was exposed to mustard gas during military 
service.  However, neither the RO nor the Board can find 
evidence to support the fact the veteran was exposed to 
mustard gas or to any other blister agent during service.  An 
attempt to verify exposure was made with the National 
Personnel Records Center in St. Louis, but that facility 
stated in a February 2003 communication that they had no 
remaining service medical records or Surgeon General Office 
records pertaining to the veteran.  Any records that existed 
likely were destroyed in the 1973 fire at the facility in St. 
Louis.  However, one critical piece of evidence is of record 
and that is the report of the veteran's discharge examination 
in February 1946.  The report of that examination is without 
reference to complaints or abnormalities of any sort.  The 
Board concludes, therefore, that there is no objective 
evidence that the veteran experienced full body exposure to 
mustard gas, or any other blister agent, in service.  The 
only evidence of such exposure consists of the veteran's own 
statement to that effect.  Private medical records date from 
the mid 1980's, a time immediately following service 
discharge, and do not contain reference to mustard gas until 
a report of evaluation at a private facility in May 2004.  At 
that time it was noted the veteran had complaints that 
included headaches and seizures.  It was noted he was being 
followed for Parkinsonism, ventricular enlargement, and 
seizures.  It was indicated the veteran wondered whether his 
exposure to mustard gas in World War II might have 
predisposed him to any of his neurologic symptoms.  
Impressions at that time were Parkinsonism, seizures, and 
recurrence of low cranial headache.  The physician stated 
that he or she did not know the significance of the veteran's 
exposure to mustard gas as it related to his neurologic 
symptoms.  

The VA medical records in the claims file reflect that a 
seizure disorder was not diagnosed until July 2002.

The Board is aware that VA cannot ignore a veteran's 
testimony simply because he is an interested party.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also 
Pond v. West, 12 Vet. App. 341, 345 (1999).  The Court has 
considered the statements provided by the veteran concerning 
his reported exposure to mustard gas during service when he 
was in a group that was testing mustard gas.  He claims that 
during one of the test runs, his gas mask came open and he 
was therefore exposed to the mustard gas.  However, given the 
lack of medical treatment following service discharge and the 
fact the separation examination is negative for any complaint 
or abnormality, the Board is unable to find that he was 
exposed to mustard gas or any other blister agent while in 
service.  

In summary, after reviewing all the evidence, the Board finds 
that full body exposure to mustard gas, or any other blister 
agent, is not demonstrated.  Therefore, presumptive service 
connection on the basis of exposure to mustard gas is not 
warranted in this case.  

As indicated above, a preponderance of the evidence does not 
show that the veteran was exposed to mustard gas in service.  
However, he can still potentially establish service 
connection if the record contains competent evidence linking 
any currently claimed disability to service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no evidence 
of a seizure disorder with headaches in service or for many 
years thereafter.  Moreover, there is no competent evidence 
of a nexus between any current seizure disorder with 
headaches and the veteran's period of active service.  The 
veteran's own assertions, offered without the benefit of 
medical educational training, that he had seizures with 
headaches related to service do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board notes that a seizure disorder with headaches is not 
among any of the recognized conditions associated with 
mustard gas or other vesicant agents.  38 C.F.R. § 3.316 (a).  
Therefore, there is no presumption of service connection for 
the disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a seizure disorder with headaches, to include 
as due to exposure to mustard gas in service.  


ORDER

Service connection for a seizure disorder with headaches, to 
include as due to exposure to mustard gas in service, is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


